
	
		II
		Calendar No. 11
		112th CONGRESS
		1st Session
		H. R. 359
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 27, 2011
			Received
		
		
			February 14, 2011
			Read the first time
		
		
			February 15, 2011
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To reduce Federal spending and the deficit
		  by terminating taxpayer financing of presidential election campaigns and party
		  conventions.
	
	
		1.Termination of taxpayer
			 financing of presidential election campaigns
			(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2009.
					.
			(b)Termination of
			 fund and account
				(1)Termination of
			 presidential election campaign fund
					(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
						
							9014.TerminationThe provisions of this chapter shall not
				apply with respect to any presidential election (or any presidential nominating
				convention) after the date of the enactment of this section, or to any
				candidate in such an
				election.
							.
					(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
						
							(d)Transfer of
				funds remaining after terminationThe Secretary shall transfer
				all amounts in the fund after the date of the enactment of this section to the
				general fund of the Treasury, to be used only for reducing the
				deficit.
							.
					(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
					
						9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any presidential election after the date
				of the enactment of this
				section.
						.
				(c)Clerical
			 amendments
				(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9014.
				Termination.
						
						.
				(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
					
						
							Sec. 9043.
				Termination.
						
						.
				
	
		
			Passed the House of
			 Representatives January 26, 2011.
			Karen L. Haas,
			Clerk.
		
	
	
		February 15, 2011
		Read the second time and placed on the
		  calendar
	
